Exhibit 10.4

 

LOGO [g506847ex104pg01.jpg]   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.*

New York Branch

   1251 Avenue of the Americas    New York, NY 10020-1104

PS Confirmation

 

Date Of Message:   

Message No:

05/26/2017   

412362

 

To: BOOZ ALLEN HAMILTON INC.

  Attn: Ryan Ross

Phone #:

Fax #:

  Email: alimusa_royd@bah.com,Ross_Ryan@bah.com

 

From: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York

 

  Attn: Treasury & Derivative Operations Department

Please return Executed (signed) Confirmations only to Irisconfirms@us.mufg.jp

Any requests or other inquiries, please send to moddocmailbox@us.mufg.jp

 

Re: Confirmation    Our Reference No. NY11100783891

This message is intended only for the use of the individual or entity named
above and may contain information that is confidential, nonpublic or legally
privileged. Any dissemination or distribution of this message other than to its
intended recipient is prohibited. If you have received this message in error,
please notify the sender promptly.

 

 

*A member of MUFG, a global financial group

Page 1 / 4



--------------------------------------------------------------------------------

LOGO [g506847ex104pg02.jpg]   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.*

New York Branch

   1251 Avenue of the Americas    New York, NY 10020-1104

 

AMENDMENT

This Confirmation supersedes and amends all or any previous Confirmation
relating to this Transaction

(BTMU Ref: NY1110-0783891) USI: 1030453794 PYRAMID000000000000NY11100783891

26 May, 2017

BOOZ ALLEN HAMILTON INC.

The purpose of this document is to set forth the terms and conditions of the
Swap Transaction entered into between BOOZ ALLEN HAMILTON INC. (the
“Counterparty”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) on the Trade
Date specified below (the “Swap Transaction”).

This document constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

1. This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of 13 January, 2015, as amended and supplemented from
time to time (the “Agreement”) between BOOZ ALLEN HAMILTON INC. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. All provisions contained in the Agreement shall
govern this Confirmation except as expressly modified below.

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

Trade Date:    24 May, 2017 Effective Date:    30 April, 2018 Termination Date:
   30 June, 2022, subject to adjustment in accordance with the Modified
Following Business Day Convention. Notional Amount:    USD 50,000,000.00 Fixed
Amounts:   

Fixed Rate Payer:

   The Counterparty

Fixed Rate Payer Payment Dates:

   The last calendar day of each month in each year from and including 31 May,
2018 up to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.

Fixed Rate and Fixed Rate Day Count Fraction

   1.963000% per annum on Actual/360

Business Day for Fixed Amount Payments:

   A day, other than Saturday or Sunday, on which banks and foreign exchange
markets are open for business in NEW YORK and LONDON.

Rounding Convention:

   All payments to be rounded to the nearest Cent (with one half of a Cent being
rounded up) Floating Amounts:   

Floating Rate Payer:

   BTMU

 

 

*A member of MUFG, a global financial group

Page 2 / 4



--------------------------------------------------------------------------------

Floating Rate Payer Payment Dates:

   The last calendar day of each month in each year from and including 31 May,
2018 up to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.

Floating Rate:

   The greater of (i) 0.00% or (ii) the Floating Rate Option

Floating Rate Option:

   USD-LIBOR-BBA, provided however, the following change is made to the
definitions of USD-LIBOR-BBA and USD-LIBOR-Reference Banks as it appears in the
2006 ISDA Definitions: the term “two London Banking Days preceding that Reset
Date” shall be replaced with “two New York and London Banking Days preceding
that Reset Date”.

Designated Maturity:

   1 Month

Spread:

   None

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   First day of each Calculation Period

Compounding:

   Not applicable

Business Day for Floating Amount Payments:

   A day, other than Saturday or Sunday, on which banks and foreign exchange
markets are open for business in NEW YORK and LONDON.

Rounding Convention:

   All payments to be rounded to the nearest Cent (with one half of a Cent being
rounded up)

Calculation Agent:

   As per the Agreement

3. Account Details:

  

Payments to the Counterparty:

  

For payments in USD:

   Account of BOOZ ALLEN HAMILTON INC.    PLEASE ADVISE SSI

Payments to BTMU:

  

For payments in USD:

   Account of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch   
FEDWIRE, ABA 026009632, A/C 97770426

4. Offices:

The Office of the Counterparty for the Swap Transaction is Wilmington.

The Office of BTMU for the Swap Transaction is New York Branch.

 

Address:    Harborside 3    210 Hudson Street, Suite 500    Jersey City, NJ
07311 Attention:    Treasury & Derivative Operations Department SWIFT:   
BOTKUS33

 

 

Page 3 / 4



--------------------------------------------------------------------------------

5. Non-Reliance:

Each party represents and warrants to the other party that, in connection with
this Transaction, (i) it has and will continue to consult with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it deems necessary, and it has and will continue to make its own
investment, hedging and trading decisions (including, without limitation,
decisions regarding the appropriateness and/or suitability of this Transaction)
based upon its own independent judgment and upon any advice or recommendation
from such advisors as it deems necessary, and not in reliance upon the other
party hereto or any of its Affiliates or any of their respective officers,
directors or employees, or any view expressed by any of them, (ii) it has
evaluated and it fully understands all the terms, conditions and risks of this
Transaction, and it is willing to assume (financially and otherwise) all such
risks, (iii) it has and will continue to act as principal and not agent of any
person, and the other party hereto and its Affiliates have not and will not be
acting as a fiduciary or financial investment, commodity trading or other
advisor to it, (iv) it is entering into this Transaction in connection with its
line of business, and (v) Eligible Contract Participant. It is an eligible
contract participant within the meaning of the U.S. Commodity Exchange Act, as
amended.

6. Other Provisions:

You are kindly requested to check the details with your records for correctness
and return a copy email with reply “Agreed and Accepted” to
IRISCONFIRMS@US.MUFG.JP with your electronic signature authenticating such
email. Or you may send a signed copy via email to Documentation Section at
IRISCONFIRMS@US.MUFG.JP . If you are not a “swap dealer”, “major swap
participant” or “financial entity”, each as defined in the Commodity Exchange
Act, as amended, and we do not receive the signed copy within two business days
of this date, then it shall be deemed that you have accepted the details given
herein. If you are a “swap dealer”, “major swap participant” or “financial
entity” and we do not receive the signed copy within one business day of this
date, then it shall be deemed that you have accepted the details given herein.

This Confirmation may be executed in one or more counterparts, either in
original, telecopy or other electronic form, all of which together shall
constitute one and the same agreement. This Confirmation shall be governed by
the laws of the State of New York without regard to conflicts of law principles.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy this Confirmation enclosed for that purpose and
returning it to us.

This transmission is the only written documentation in respect of this Swap
Transaction and accordingly no hard copy Confirmation will be followed.

 

Very truly yours,   The Bank of Tokyo-Mitsubishi UFJ, Ltd.   By   /s/ Gary
Mirabito    

 

  Name:   Gary Mirabito   Title:  

 

Accepted and confirmed as of the date first written: BOOZ ALLEN HAMILTON INC. By
  /s/ Brian Hockenberry  

 

Name:   Brian Hockenberry Title:   Assistant Treasurer

 

 

Page 4 / 4